Case: 3:19-cv-00194-wmc Document #: 18 Filed: 07/08/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF WISCONSIN

 

MARK W. HARRISON
and ELLEN C. HARRISON,

Plaintiffs, Case No: 19-CV-00194
VS.
INTERNAL REVENUE SERVICE,
COMMISSION OF INTERNAL REVENUE,
COMMISSIONER OF INTERNAL REVENUE
and UNITED STATES DEPARTMENT OF JUSTICE

Defendants.

 

MARK W. HARRISON AND ELLEN C. HARRISON PLAINTIFF’S
RESPONSE/OBJECTION TO THE UNITED STATES MOTION TO DISMISS OR IN
THE ALTERNATIVE UNITED STATES MOTION FOR SUMMARY JUDGMENT

 

Mark W. Harrison and Ellen C. Harrison, his wife, Plaintiffs, by their attorneys PPTTMAN
& PITTMAN LAW OFFICES, LLC by Galen W. Pittman respond to the Motion to Dismiss
brought on by the United States and the Alternative Motion for Summary Judgment as set forth
below.

Contrary to the allegations of the United States set forth in their Brief, Mark W. Harrison
and Ellen C. Harrison his wife not only paid all the tax owing to the United States in 2012 but,
overpaid the Internal Revenue Services the sum of United States $7,386.48 (Requested refund)
that the United States/Internal Revenue Services refuses to refund to the Harrisons. The facts set
forth in the 2012 tax return filed by the Internal Revenue Service clearly shows the withholding
and overpayment by the Harrison’s to the Internal Revenue Service and meets all the requirements
for their refund and claim of refund and facts to support the claim for refund.

FACTS
Case: 3:19-cv-00194-wmc Document #: 18 Filed: 07/08/19 Page 2 of 7

The uncontested facts are as follows:

il,

In the year of 2012, Plaintiff paid/deposited income tax (withholding) pursuant to
a W-2 statement through the employer in the amount of $16,720.48. This is clearly
set forth in the Attachment #1 (2012 Harrison’s 1040 Individual Tax Return) and
also acknowledged by the United States in Exhibit A, Page 1 Transcript entry-W-2
withholding.

Pursuant to the 2012 Federal 1040 tax return by the Harrisons, Harrison the tax
payer owed the Internal Revenue Service the sum of $9,334.00 in Federal Income
taxes which were deducted on the 2012 tax return from the W-2 withholdings to
leave available refund to the taxpayer in the amount of $7,386.48. Not only were
all the taxes paid for 2012, the Harrison’s overpaid the Internal Revenue Service by
that amount. The United States does not dispute any aspect of those facts.

The 2012 Harrison Income Tax Return was filed per an extension granted by the
Internal Revenue Service’s extending the time for filing the tax return through
October 15, 2016 which was actually filed on October 11, 2016 by certified mail.
October 15, 2016 date landed on a Saturday and pursuant to Internal Revenue
Service 6151(a) of the Internal Revenue Code, the date for filing the return is
extended to the following Monday which is October 17, 2016. The return was
timely filed on that date as set forth and acknowledge by the Internal Revenue
Service.

The Internal Revenue Service did not dispute the facts that the taxpayer paid taxes

pursuant to a W-2 withholding in the amount of $16,720.48 and that the taxpayer
Case: 3:19-cv-00194-wmc Document #: 18 Filed: 07/08/19 Page 3 of 7

was entitled to a refund of $7,386.48. The Internal Revenue Service (United States)
states that the return was untimely filed.
5. As part of the pleadings, the taxpayer pleaded sufficient facts for the claim of
refund. That is, the facts showed that the taxpayer paid pursuant to a W-2
Withholding sufficient funds to pay all the taxes and was entitled to a refund. The
2012 1040 income tax was not disputed in any fact by the Internal Revenue Service,
and was filed on October 11, 2016.
ARGUMENT
The Harrison’s Complaint is seeking a refund for overpayment of income taxes for the
Year of 2012 in the amount of $7,386.48 which is clearly set forth in the pleadings. The IRS is
claiming in their Motion to Dismiss that the Harrison’s Complaint fails to state a claim upon which

relief can be granted. Their alleging three (3) items and we’ll look at each of these items.

1. That the taxpayer has not made full payment of tax at issue.
2. The return was not filed timely and did not pursue a timely administrative claim.
3. The taxpayer had not paid the taxes within the time period.

As to the first item the United States admits that the allegations set forth show that a timely
administrative claim for refund under § 6511(a) was made.

The United States disputes the fact that the Complaint does not show that the taxes had
been fully paid (2012 tax liability at issue). However, to respond to that statement, the Internal
Revenue Service has ignored Attachment #1 which is the 2012 income tax return of the taxpayer
and Attachment #5 showing this return was filed October 11, 2016 which clearly shows that all
the taxes were clearly paid as a result of the tax return and the W-2 withholding tax by the employer

during the 3 years and 6 month look back period. In fact, it was over paid so that the taxpayer was
Case: 3:19-cv-00194-wmc Document #: 18 Filed: 07/08/19 Page 4 of 7

entitled to a refund. The information about payment of taxes are in the privity and control of the
Internal Revenue Service such as the W-2. The IRS has control of that information. That was
clearly set forth in the transcript of the Internal Revenue Service in their Exhibit and as a result,
the taxpayer had met all the requirements of paying all the taxes in full. United States does not
argue that there are any additional taxes owed by the taxpayer but only that because it was untimely
filed the taxpayer is denied his refund.

The last argument relates to this refund claim. The Internal Revenue Service granted the
taxpayer up through October 15, 2016 to claim a refund. United States claims that the October 15,
2016 date was not honored in a timely fashion. However, the tax return was filed on October 11,
2016 and as a result the look back period applying W-2 withholding was well within this period.
The return was timely filed. The Internal Revenue Service acknowledges that. The United States
acknowledges that. But, they disregard the Internal Revenue Code which states that a return is on
the date of mailing which is supported by Attachment #5. This was sufficiently pleaded in the
Complaint.

For the reasons stated above, the Harrison taxpayers have met the requirements to claim a
refund and they’re sufficiently plead in the Complaint. The Motion to Dismiss should be denied.

B. RESPONSE TO THE UNITED STATES MOTION FOR SUMMARY
JUDGMENT

Contrary to the United States position, the Complaint with the Attachments (#1 & #5)
shows that the taxes were paid during the statutory limitation and as well as the United States
Exhibit #1 which is the transcript. The withholding of the taxes pursuant to the W-2 in the amount
of $16,720.48 was done within the statutory period look back period relating.to 2012 taxes. The

argument of the United States is quite simply put. They acknowledge that the taxpayer, Harrison’s
Case: 3:19-cv-00194-wmc Document #: 18 Filed: 07/08/19 Page 5 of 7

pursuant to their W-2 form made the proper payments for their tax liabilities for the year of 2012
and that they have properly filed an administrative claim, but the return receipt date triggers the
look back period not the mailing date (Actual filing).

Their argument states that because the actual return and payment was not made within the
three (3) years and six (6) months (Extension) because it was filed on October 17, 2016 not before
October 15, 2016 that the Harrison’s are barred from the recovery of that refund even though the
Internal Revenue Code has granted the extension per their code for filing of that return and the
return was filed on October 11, 2016.

The taxpayer’s position is that the filing date of the return per the extension actually relates
back to October 15, 2016 not October 17, 2016. This is based upon the filing date of October 11,
2016. 26 US. Code § 7502, timely filing and paying status.

A. General Rule
(1) (26 U.S. Code § 7502). Date of Delivery. If any return, claim, statement,
or other document required to be filed, or any payment required to be made,
within a prescribed period or on or before a prescribed date under authority of
any provision of the Internal Revenue laws is, after such period or such date,
delivered by United States mail to the agency, officer, or office with which such
return, claim, statement or other document is required to be filed, or to which
such payment is required to be made, the date of the United States postmark
stamped on the cover in which such return, claim, statement or other document,
or payment, is mailed shall be deemed to be the date of delivery or the date of

payment, as the case may be.
Case: 3:19-cv-00194-wmc Document #: 18 Filed: 07/08/19 Page 6 of 7

(2)(b) Mailing requirements. The return, claim, statement or other document,
or payment was within the time prescribed in subparagraph (a) deposited in the
mail in the United States in an envelope or other appropriate wrapper, postage
prepaid, properly addressed to the agency, officer, or office with which the
return, claim, statement or other document is required to be filed, or to which
such payment is required to be made.

(2)(c) Registered and Certified Mailing; Electronic filing.

(1) Registered Mail For purposes of this section, if any return, claim, statement,
or other document, or payment, is sent by United States registered mail —

(a) such registration shall be prima facie evidence that the return, claim,
statement, or other document was delivered to the agency, office, or office to
which addressed; and

(b) the date of registration shall be deemed the postmarked date.

The Harrison’s met all of the requirements for filing the 2012 return and pays the taxes

during the look back period.

The Motion for Summary Judgment should be denied.

Dated this

APPROVED BY:

g day of July, 2019 at La Crosse, Wisconsin.

   

s/Galen W. Pittman
Galen W. Pittman
Attorney for Plaintiff's
Attorney No: 1010058
712 Main St.

La Crosse, WI 54601
(608) 784-0841
Case: 3:19-cv-00194-wmc Document #: 18 Filed: 07/08/19 Page 7 of 7

Nutone

s/Mark W. Harrison
Mark W. Harrison

ores and sworn to before me

day ORE. 2019.

s/Galen W. LL)
Galen W. Pittman, Notary Public
My Commission is Permanent.
